Citation Nr: 1818708	
Decision Date: 03/29/18    Archive Date: 04/05/18

DOCKET NO.  14-19 452	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, Tennessee


THE ISSUES

1. Whether new and material evidence has been received to reopen a previously denied claim for service connection of legal blindness (claimed as eye condition, bilateral blindness), and if so, is entitlement warranted.

2. Whether new and material evidence has been received to reopen a previously denied claim for service connection of tinnitus, recurrent, and if so, is entitlement warranted.

3. Entitlement to service connection for kidney condition (also claimed as diabetic nephropathy or kidney damage), to include as due to contaminated water exposure at Camp Lejeune.

4. Entitlement to service connection for eczematous dermatitis with prurigo changes, to include as due to contaminated water exposure at Camp Lejeune.

5. Entitlement to service connection for bilateral sensorineural hearing loss.

6. Entitlement to service connection for diabetes mellitus, type II (DM II), to include as due to contaminated water exposure at Camp Lejeune.


REPRESENTATION

Appellant represented by:	Tennessee Department of Veterans' Affairs


ATTORNEY FOR THE BOARD

N. Pendleton, Associate Counsel


INTRODUCTION

The Veteran has active duty service in the U.S. Navy from June 1960 to March 1964.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from March 2011 and November 2012 rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in Nashville, Tennessee. The March 2011 rating decision denied entitlement to service connection for DM II, legal blindness, and tinnitus and the November 2012 rating decision denied entitlement to service connection for hearing loss, kidney condition, and eczematous dermatitis with prurigo changes. 

In May 2014, the Veteran requested a videoconference hearing before a Veterans Law Judge at his local VA office, but in in a November 2017, he withdrew his hearing request.  He stated that he was awarded a 100 percent disability. 

Notably, in a May 2014 rating decision, the Veteran was granted service connection with a 100 percent disability rating  for pulmonary plaques consistent with asbestos exposure, claimed as pulmonary nodule from August 9, 2011.  Therefore, that issue is no longer before the Board, as a "case or controversy" involving a pending adverse determination that the Veteran has taken exception to does not currently exist with respect to that issue. See Shoen v. Brown, 6 Vet. App. 456, 457 (1994) (quoting Waterhouse v. Principi, 3 Vet. App. 473 (1992)).

However, the criteria for withdrawal of the remaining claims on appeal have not been met. Withdrawal of a claim must be "explicit, unambiguous and done with a full understanding of the consequences of such action. DeLisio v. Shinseki, 25 Vet. App.45, 47 (2011). In the written November 2017 statement, the Veteran did not specify that the appeal was withdrawn in its entirety or list of the specific issues withdrawn from the appeal. 38 C.F.R. § 20.204(b). As such, the remaining claims must be adjudicated.

The Board also takes jurisdiction of the issue of entitlement to service connection for a previously denied claim for DM II. The Board notes that the matter was adjudicated by the RO in the first instance in a May 2014 statement of the case (SOC) and the Veteran filed a substantive appeal the same month for all of the issues listed on the SOC.  

The issue of bilateral sensorineural hearing loss is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1. The Veteran did not appeal the March 2011 decision denying the claim for service connection for legal blindness. The Veteran was notified of that decision and apprised of his appellate rights but did not appeal. There was also no material evidence pertinent to the claim received within one year of the issuance of that decision. The evidence received since the March 2011 does not relate to an unestablished fact necessary to substantiate the claim of service connection; it is essentially cumulative of the evidence already of record.

2. The Veteran did not appeal the March 2011 denying the claim for service connection for tinnitus. The Veteran was notified of that decision and apprised of his appellate rights but did not appeal. There was also no material evidence pertinent to the claim received within one year of the issuance of that decision. The evidence received since the March 2011 does not relate to an unestablished fact necessary to substantiate the claim of service connection; it is essentially cumulative of the evidence already of record.

3. The Veteran did not appeal the March 2011 denying the claim for DM II, but a liberalizing law was passed since the date of the decision that warrants the reopening of the rating decision on that matter.

4. The Veteran's kidney condition is etiologically related to service.

5. Eczematous dermatitis with prurigo changes was incurred in and is etiologically related to service.

6. DM II did not incur in service nor is otherwise etiologically related to service.


CONCLUSIONS OF LAW

1. The March 2011 decision denying the Veteran's claim to entitlement of service connection for legal blindness is final. Evidence received since the March 2011 decision is not new and material. The claim for service connection for legal blindness is not reopened. 38 U.S.C. § 5108, 7105(c) (2017); 38 C.F.R. §§ 3.104, 3.160(d)(1), 3.156, 20.302, 20.1103 (2017). 

2. The March 2011 decision denying the Veteran's claim to entitlement of service connection for tinnitus is final. Evidence received since the March 2011 decision is not new and material. The claim for service connection for tinnitus is not reopened. 
38 U.S.C. § 5108, 7105(c) (2017); 38 C.F.R. §§ 3.104, 3.160(d)(1), 3.156, 20.302, 20.1103 (2017). 

3. The March 2011 rating decision which denied service connection for DM II is final, but the claim is automatically opened due to a liberalizing law. 38 C.F.R. § 3.303, 3.307, 3.309 (2017).  See 75 Fed. Reg. 53202 (Aug. 31, 2010).  

4. The criteria for service connection for kidney condition have been met. 38 U.S.C. §§ 1101, 1110, 1112, 1113 (2017); 38 C.F.R. §§ 3.303, 3.307(a)(1), 3.307(a)(7), 3.309(f) (2017).  

5. The criteria for service connection for eczematous dermatitis with prurigo changes have been met. 38 U.S.C. §§ 1101, 1110, 1112, 1113 (2017); 38 C.F.R. §§ 3.303, 3.307(a)(1), 3.307(a)(7), 3.309(f) (2017).  

6. The criteria for service connection for DM II have not been met. 38 U.S.C. §§ 1101, 1110, 1112, 1113 (2017); 38 C.F.R. §§ 3.303, 3.307(a)(1), 3.307(a)(7), 3.309(f) (2017).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I. New and Material Evidence

Generally, a claim that has been denied in a final, unappealed rating decision may not thereafter be reopened and allowed. 38 U.S.C. § 7105(c). An exception to this rule is 38 U.S.C. § 5108, which provides that if new and material evidence is presented or secured with respect to a claim which has been disallowed, VA shall reopen the claim and review the former disposition of the claim.

"New" evidence is defined as existing evidence not previously submitted to agency decisionmakers. "Material" evidence means evidence that, by itself or when considered with previous evidence, relates to an unestablished fact necessary to substantiate the claim. New and material evidence can be neither cumulative nor redundant of the evidence previously of record, and must raise a reasonable possibility of substantiating the claim. 38 C.F.R. § 3.156(a).

In determining whether evidence is new and material, the credibility of the evidence is generally presumed. Justus v. Principi, 3 Vet. App. 510, 512-513 (1992). The United States Court of Appeals for the Federal Circuit (Federal Circuit) has held, however, that evidence that is merely cumulative of other evidence in the record cannot be new and material even if that evidence had not been previously presented to the Board. Anglin v. West, 203 F.3d 1343(2000).

In deciding whether new and material evidence has been received, the Board looks to the evidence submitted since the last final denial of the claim on any basis. 
Evans v. Brown, 9 Vet. App. 273, 285(1996). The threshold for determining whether new and material evidence raises a reasonable possibility of substantiating a claim is "low." See Shade v. Shinseki, 24 Vet. App. 110, 117 (2010).

A. Legal Blindness

As for the claim of legal blindness, in a rating decision of March 2011, the RO denied service connection. The evidence consisted of statements from the Veteran, service treatment records, VA treatment records, private treatment records, and VA examination reports. In the decision, the RO stated that the evidence failed to show a link between his condition and service. 

The Veteran was notified of that decision and of his appellate rights but did not initiate a timely appeal of the March 2011 RO decision or raise a motion to revise that decision based on clear and unmistakable error. Moreover, there was no material evidence received pertinent to the issue within one year of the issuance of the decision. The March 2011 decision is therefore final as to the evidence then of record, and is not subject to revision on the same factual basis. 

The evidence received since the last final March 2011 decision includes statements and testimony from the Veteran, VA treatment records, private treatment records, and VA examination reports. These records, however, do not document any medical opinion that his current condition is causally related to service. The basis for the prior denial was the lack of a medical nexus opinion that shows a link between his current condition and military service. Any current treatment records without a medical link to service only serve to show an already established fact- that he has been determined to be legally blind. Although he submitted additional records that confirm the prior diagnosis of legal blindness, there is still no medical evidence to link the condition to service. The prior evidentiary defect has not been cured, nor has it triggered VA's duty to provide further assistance. As such, the evidence is cumulative and redundant of that already of record when the claim was denied in March 2011. 

In sum, additional evidence received since the March 2011 rating decision, does not relate to an unestablished fact necessary to substantiate the claims, nor does it raise a reasonable possibility of substantiating the claims. The benefit-of-the-doubt doctrine is not for application. Annoni v. Brown, 5 Vet. App. 463, 467 (1993) (the benefit-of-the-doubt doctrine is not applicable to applications to reopen a claim unless the threshold burden of submitting new and material evidence has been met). The claims for service connection are not reopened.

B. Tinnitus

As for the claim of tinnitus, the RO denied service connection in a rating decision of March 2011. The evidence consisted of statements from the Veteran, service treatment records, VA treatment records, private treatment records, and VA examination reports. In the decision, the RO stated that the evidence failed to show a diagnosis of tinnitus in service and that a VA examiner opined that his tinnitus is less likely than not (less than 50/50 probability) caused by or the result of military duty.

The Veteran was notified of that decision and of his appellate rights but did not initiate a timely appeal of the March 2011 RO decision or raise a motion to revise that decision based on clear and unmistakable error. Moreover, there was no material evidence received pertinent to the issue within one year of the issuance of the decision. The March 2011 decision is therefore final as to the evidence then of record, and is not subject to revision on the same factual basis. 

The evidence received since the last final March 2011 decision includes statements and testimony from the Veteran, VA treatment records, private treatment records, and VA examination reports. These records, however, do not document medical evidence that the Veteran's tinnitus occurred in service or was caused by or the result of his military duty. The basis for the prior denial was the lack of medical evidence of an in-service incurrence and/or a medical link between his current condition and his military service. The prior evidentiary defect has not been cured, nor has it triggered VA's duty to provide further assistance. The evidence is cumulative and redundant of that already of record when the claim was denied in March 2011. 

In sum, additional evidence received since the March 2011 rating decision, does not relate to an unestablished fact necessary to substantiate the claims, nor does it raise a reasonable possibility of substantiating the claims. The benefit-of-the-doubt doctrine is not for application. Annoni v. Brown, 5 Vet. App. 463, 467 (1993) (the benefit-of-the-doubt doctrine is not applicable to applications to reopen a claim unless the threshold burden of submitting new and material evidence has been met). The claims for service connection are not reopened.

II. DM II

The claim for DM II was previously denied in a March 2011 rating decision.  New and material evidence is generally required to reopen a previously denied claim.  See 38 U.S.C. § 5108; 38 C.F.R. § 3.156(a) (2015).  Here, however, there is a liberalizing law creating a new evidentiary standard for which a claim of entitlement to service connection for Veterans, former reservists and former National Guard members who served at Camp Lejeune for no less than 30 days for certain diseases. Thus, new and material evidence is not necessary to reach the merits of the claim.  See Pelegrini v. Nicholson, 18 Vet. App. 112, 125 (2004); Spencer v. Brown, 4 Vet. App. 283, 230 (1993)("When a provision of law or regulation creates a new basis of entitlement to benefits, as through liberalization of the requirements for entitlement to a benefit, an applicant's claim of entitlement under such law or regulation is a claim separate and distinct from a claim previously and finally denied prior to the liberalizing law or regulation."  Spencer v. Brown, 4 Vet. App. 283, 288 (1993) aff'd, 17 F.3d 368 (Fed. Cir. 1994; see also Akins v. Derwinski, 1 Vet. App. 228, 230 (1991) (holding that a presumption created by statute was itself new and material evidence).

Moreover, re-opening is proper because the particular contention, that his DM II was due to exposure to contaminated water at Camp Lejeune, was not considered in prior decisions.

III. Service Connection

Service connection may be granted for disability resulting from disease or injury incurred in or aggravated by service. 38 U.S.C. §§ 1110, 1131. Establishing service connection generally requires competent evidence of three things: (1) a current disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship, i.e., a nexus, between the claimed in-service disease or injury and the current disability. Holton v. Shinseki, 557 F.3d 1362, 1366 (Fed. Cir. 2009); 38 C.F.R. § 3.303(a).

For chronic diseases defined as such under 38 C.F.R. § 3.309(a), the evidentiary requirements for establishing entitlement to service connection benefits are more relaxed than the above three-part test. Walker v. Shinseki, 708 F.3d 1331, 1338 (Fed. Cir. 2012). Specifically, when a chronic disease is established during active service, then subsequent manifestations of the same chronic disease at any later date, however remote, will be entitled to service connection, unless clearly attributable to causes unrelated to service ("intercurrent causes"). 38 C.F.R. § 3.303(b). If the evidence is not sufficient to establish that the disease was chronic at the time of service, then a continuity of symptoms after service must be shown, which is a distinct and lesser evidentiary burden than the nexus element of the above three-part test. See id.; Walker, 708 F.3d at 1338. Showing a continuity of symptoms after service itself "establishes the link, or nexus" to service and also "confirm[s] the existence of the chronic disease while in service or [during a] presumptive period." Walker, 708 F. 3d at 1338-39.

When entitlement to a regulatory presumption of service connection for a specific disability is not founded, a claim must nevertheless be reviewed to determine whether service connection can be established on another basis. Combee v. Brown, 34, F. 3d 1039, 1044 (1994). 
Service connection is also warranted for disabilities that are proximately due to, or aggravated by service-connected disease or injury. 38 C.F.R. § 3.310. To establish service connection on a secondary basis, the record must reflect sufficient evidence to show: (1) that a current disability exists and (2) the current disability was either (a) proximately caused by or (b) proximately aggravated by a service-connected disability.

Finally, as previously mentioned, the Veteran served at Base Camp Lejeune in North Carolina. For background purposes, in the early 1980s, it was discovered that two on-base water-supply systems were contaminated with the volatile organic compounds (VOCs) trichloroethylene (TCE), a metal degreaser, and perchloroethylene (PCE), a dry cleaning agent. The main source of TCE contamination was on-base industrial activities, while the main source of PCE was an off-base dry cleaning facility. Benzene, vinyl chloride, and other VOCs were also found to be contaminating the water-supply systems. These water systems served housing, administrative, and recreational facilities, as well as the base hospital, and the Department of the Navy estimates that as many as 630,000 active duty personnel may have been exposed; the contaminated wells supplying the water systems were identified and shut down by February 1985.

During the pendency of the Veteran's claims, VA amended 38 C.F.R. § 3.307 and 
§ 3.309 to provide that certain diseases will be presumed to have been incurred or aggravated in service for veterans, former reservists, and former National Guard members who served at Camp Lejeune for no less than 30 days. The eight diseases in question are adult leukemia, aplastic anemia and other myelodysplastic syndromes, bladder cancer, kidney cancer, liver cancer, multiple myeloma, non-Hodgkin's lymphoma, and Parkinson's disease. See Diseases Associated With Exposure to Contaminants in the Water Supply at Camp Lejeune, 82 Fed. Reg. 4173 (January 13, 2017). VA undertook a deliberative scientific process to determine whether available scientific evidence was sufficient to support a presumption of service connection for any health condition as a result of exposure to the chemicals found in the drinking water at Camp Lejeune.

VA also recognizes a National Academy of Sciences 2009 publication titled Contaminated Water Supplies at Camp Lejeune, Assessing Potential Health Effects (National Academy of Sciences 2009 report). This report lists additional conditions as having limited/suggestive evidence of an association with the contaminated water, including esophageal cancer, breast cancer, renal toxicity, hepatic steatosis, scleroderma, and neurobehavioral effects.

A. Kidney Condition  

In a June 2011 correspondence, the Veteran asserted that his kidney condition is due to contaminated water exposure at Camp LeJeune. 

The record shows that the Veteran has been diagnosed with chronic kidney disease.  In December 2013, the Veteran sought treatment, expressing concern about a prior examination stating he had chronic kidney disease, stage 3. (See CAPRI pg. 82). Medical treatment records (MTRs) provide that the Veteran was counseled on chronic kidney disease and the importance of controlling blood sugars and blood pressure. Id. 83, 86, 93. March 2014 MTRs include diagnostic testing, to include bilateral renal ultrasound which revealed normal-sized kidneys with increased cortical echogenicity suggestive of possible renal parenchymal disease. (See March 2014 MTR pg. 1). 

As noted above, kidney toxicity is listed on the National Academy of Sciences 2009 report; as such, kidney toxicity is considered to be a qualifying chronic disability under 38 C.F.R. § 3.307 and 3.309, presumed to have been incurred or aggravated in service for Veterans who served at Camp Lejeune for no less than 30 days. The Veteran's military personnel records (MPR) confirm the Veteran served at Camp Lejeune from July 1962 to March 1964. was not transferred again until March 1964. (See MPR pg. 5).  The record does not contain any indication that the disability was caused by a supervening condition or event between the time of his departure from Camp Lejeune and the onset of the condition, and there is no indication that the condition is due to willful misconduct. 

Accordingly, the Veteran's kidney toxicity, or generally kidney condition is a chronic disability presumed to be associated with his service due to contaminated water exposure from Camp Lejeune. 

The Board acknowledges the May 2012 DM II VA examination where the examiner noted the kidney condition is associated with his DM II. However, the examiner did not closely assess the etiology of the Veteran's kidney failure. The Board also recognizes that the possible renal parenchymal disease reflected in the March bilateral renal ultrasound is commonly associated with hypertension as well as glomerular disease, including diabetic nephropathy.  Yet, there is no diagnosis of diabetic nephropathy of record and the Veteran's non-service connected hypertension is reported as well-controlled.

There clearly appears to be another factor at play. Indeed, the August 2011 VA examiner rendered a positive medical opinion, that the Veteran's chronic renal impairment, or kidney condition, is as least as likely as not (50/50 probability) caused by or a result of the Veteran's exposure to contaminated water at Camp Lejeune. More specifically, the examiner stated that even though a review of the Veteran's STRs show that the Veteran was not treated for this condition in service, notice to the examiners provided with this request indicate that the water supply at Camp Lejeune was contaminated between 1957 and 1987 with TCE, PCE, benzene and vinyl chloride.  The Veteran was at the camp during that time period. The examiner also cited that kidney toxicity is listed by the National Academy of Sciences 2009 report as among the14 conditions that were identified as having limited suggestive evidence of an associated with TCE, PCE or a solvent mixture exposure. 

The Board also took into consideration the Veteran military occupational specialty (MOS) as a corpsman in the Hospital Corps, which required him to develop x-ray film in the X-ray department of the base hospital. A review of the STRs include a record of exposure to ionizing radiation, which confirms he worked at the MCB Clinic developing x-ray film from March 1963 to February 1964. (See Service Treatment Records (STRs) pg. 11). A March 1964 letter from his prior supervisor of record confirms his daily exposure to ionizing radiation and water exposure and that he was willing to perform overtime when necessary to produce good film. (See August 2010 Buddy/Lay Statement). (See 38 C.F.R. § 3.311).

It is clear that the Veteran was exposed daily to contaminated water and ionizing radiation. Collectively, the preponderance of the evidence weighs in favor a finding that his condition incurred in service. His kidney condition is presumed to have occurred in service. Therefore, service connection for kidney condition is appropriate.

B. Eczematous Dermatitis with Prurigo Changes

The Veteran also asserted that his eczematous dermatitis with prurigo changes are due to contaminated water exposure at Camp LeJeune.  

However, eczematous dermatitis with prurigo changes, nor dermatitis generally, is not one of the eight (8) listed conditions recognized as a chronic illness under 38 C.F.R. § 3.307 and 3.309  for Veterans stationed at Camp Lejeune nor listed on the National Academy of Sciences 2009.

When entitlement to a regulatory presumption of service connection for a specific disability is not founded, a claim must nevertheless be reviewed to determine whether service connection can be established on another basis. Combee v. Brown, 34, F. 3d 1039, 1044 (1994).  

Upon further review, the Board finds entitlement is warranted as all three elements of direct service connection have been met. 

With respect to element (1) of direct service connection, a current disability, the Veteran was diagnosed with eczematous dermatitis with prurigo changes in a March 2012 VA examination, where the examiner noted the original date of diagnosis was 1967. As such, the criteria for element (1) are met.

With respect to element (2), an in-service incurrence, the Veteran reported a number of incidents of skin problems in service. A review of the STRs indicates the Veteran received treatment for a rash on his feet in November 1960. STRs also indicate the Veteran was treated on January 10, 1961 for cellulitis of the left ankle with skin temperature at 98 degrees. On examination, he displayed swelling and redness among the left medical ankle for the past three days. X-rays of the left leg and foot were scheduled and he was instructed to monitor it and elevate it on one pillow. Additionally, as previously mentioned, STRs confirm the Veteran had daily exposure to ionizing radiation performing his MOS  at the MCB Clinic developing x-ray film from March 1963 to February 1964. (See STRs pg. 11). It has also been conceded that the veteran was exposed to contaminated water while stationed at Camp Lejeune. This evidence is sufficient to establish the Veteran received in-service treatment for a skin condition and an in-service event, disease or injury.  Collectively, this evidence satisfies element (2). 

With respect to element (3), a link between the current condition and service, the March 2012 VA examiner rendered a positive nexus opinion opining the Veteran's skin condition is at least as likely as not (50 percent or greater probability) incurred in service or caused by the claimed in-service injury. Specifically, he opined this condition is known to start after irritating or caustic chemical exposures. It started within a year of his discharge from the service. Although not specifically on the list of recognized diagnosis related to TCE, etc., these compounds are known to be irritating and thus it is at least as likely as not that this is related to his military.  There is no competent medical evidence to regulate this opinion or to otherwise suggest that the Veteran's eczematous dermatitis with prurigo changes is not related to service. Therefore, element (3) has also been satisfied. 

C. DM II

The Veteran has not asserted that his DM II is directly related to service, and there is no evidence in his STRs to support such a finding.  There is no competent medical evidence of record that attributes or draws a link between the current DM II to his military service (nexus). In fact, a May 2012 VA examination report indicates the Veteran was not diagnosed with DM II until 1996; many years after service; as such, the condition cannot be presumed to be incurred in service. There is also no probative evidence that the Veteran's DM II is proximately due to, or aggravated by service-connected disease or injury. 

Rather, the Veteran's contention is that his DM II is due to contaminated water exposure at Camp LeJeune. 

However, DM II is not one of the eight (8) listed conditions recognized as a chronic illness 38 C.F.R. § 3.307 and 3.309  for Veterans stationed at Camp Lejeune nor listed on the National Academy of Sciences 2009 report.

The Board has considered the Veteran's own statements made in support of his claim. However, he has not demonstrated any specialized knowledge or expertise to indicate he is capable of rendering a competent medical opinion. Although lay persons are competent to provide opinions on some medical issues, see Kahana v. Shinseki, 24 Vet. App. 428, 435 (2011), as to the specific issue in this case, the etiology of bruxism falls outside the realm of common knowledge of a lay person. See Jandreau v. Nicholson, 492 F.3d 1372, 1377 n.4 (Fed. Cir. 2007).

Therefore, service connection for DM II is not warranted.


ORDER

The application to reopen the claim for entitlement to service connection for legal blindness is denied. 

The application to reopen the claim for entitlement to service connection for tinnitus is denied. 

Entitlement to service connection for a kidney condition is granted.

Entitlement to service connection for eczematous dermatitis with prurigo changes is granted.

Entitlement to service connection for DM II is denied.


REMAND

Bilateral Sensorineural Hearing Loss

While the Veteran was afforded a VA audiological examination in January 2011, the examiner failed to issue an opinion as to the cause or origin of the Veteran's current bilateral sensorineural hearing loss. As such, a remand is necessary to acquire a medical opinion as to the etiology of the Veteran's condition.

Accordingly, the case is REMANDED for the following action:

1. Forward the claims file to an appropriate examiner who should review the file and provide a supplemental opinion as to the etiology of the bilateral hearing loss. 

      The examiner should specifically opine as to:
      
If the Veteran's bilateral sensorineural hearing loss is at least as likely as not (50 percent probability) related to his active service? In other words, is there a causal relationship between the current condition and the injury sustained in service? 

The term "as likely as not" means at least 50 percent probability. It does not, however, mean merely within the realm of medical possibility, rather, that the weight of medical evidence both for and against a conclusion is so evenly divided that it is as medically sound to find in favor of causation as it is to find against it.

The examiner is asked to provide a complete explanation for all opinions rendered, citing to the medical record when necessary to support the conclusion reached.  If the examiner cannot provide an opinion without resorting to speculation, he/she must state why this is the case. Although the examiner must review the entire claim file, his/her attention is directed to the following evidence:

a. January 2011 VA examiner noted a possibility of continued perforation of the left ear.

b. The Veteran's lay statements regarding the nature and onset of his disability as set forth in the January 2011 VA examination. 

c. STRs in March 1961 reflect that the Veteran sought treatment to check his left ear.

2. Readjudicate the claims, considering all evidence and all applicable laws and regulations. If the benefits sought remain denied, the Veteran and his representative should be provided a supplemental statement of the case (SSOC). An appropriate period of time should be allowed for a response.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that is remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C. §§ 5109B, 7112 (2017).


______________________________________________
M. TENNER
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


